IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-13,883-03


EX PARTE JAMES ALVIN HOPSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 28,908-B IN THE 13,883-03 DISTRICT COURT
FROM BELL COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to murder and was
sentenced to forty years' imprisonment.  He did not appeal his conviction.
	Applicant has previously challenged this conviction by way of a writ of habeas corpus, which
this Court denied on June 21, 1989.  On April 27, 2009, Applicant filed this writ in the district court. 
In this writ, Applicant raises three grounds for review.  The factual basis for Applicant's first and
second grounds for review, which pertain to the calculation of his mandatory supervision date, was
not available when Applicant filed his previous writ.  However, his third ground for review, which
pertains to the denial of his right to appeal this conviction, was available when he filed his previous
writ.  Applicant's third ground for review is barred by Article 11.07, Section 4 of the Texas Code
of Criminal Procedure, and is therefore dismissed.  Applicant's remaining claims concerning the
calculation of his mandatory supervision date are without merit, and are denied on the findings of
the trial court.
		It is so ordered on this the 30th day of September 2009.


Do not publish